NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted October 24, 2012
                                  Decided October 25, 2012

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD D. CUDAHY, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11-3768

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Indiana,
                                                 Fort Wayne Division.
       v.
                                                 No. 1:09-CR-66-TLS
JOHN MINNIEFIELD,
     Defendant-Appellant.                        Theresa L. Springmann,
                                                 Judge.


                                         ORDER

        While investigating complaints about drug-dealing activity, police searched the Fort
Wayne apartment where John Minniefield resided and found drugs and a stolen gun.
Minniefield pleaded guilty to possessing crack and powder cocaine with intent to
distribute, see 21 U.S.C. § 841(a)(1), and possessing a firearm in furtherance of a drug
trafficking crime, see 18 U.S.C. § 924(c). In his plea agreement, Minniefield waived the right
to appeal his sentence on any ground other than the determination that he is a career
offender. The district court calculated a guidelines range of 262 to 327 months for both
counts based on Minniefield’s career-offender status and imposed a sentence of 204
months. See U.S.S.G. § 4B1.1(c)(3). Minniefield filed a notice of appeal, but his appointed
attorney asserts that the appeal is frivolous and seeks to withdraw under Anders v.
California, 386 U.S. 738 (1967). Despite our invitation, Minniefield has not filed a response.
No. 11-3768                                                                                Page 2

See CIR. R. 51(b). We confine our review to the potential issues identified in counsel’s
facially adequate brief. United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

      Minniefield told his lawyer that he does not want to challenge his guilty plea, and
counsel properly refrains from discussing the adequacy of the plea colloquy or the
voluntariness of the plea. United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Counsel does consider whether Minniefield could challenge his classification as a
career offender, but properly concludes that any such challenge would be frivolous.
Minniefield disputed that classification before he was sentenced, insisting that he did not
have two prior felony convictions for either a crime of violence or a controlled substance
offense. See U.S.S.G. § 4B1.1(a). Minniefield acknowledged that his previous conviction for
cocaine drug-dealing was both a felony and a controlled-substance offense, but he argued
that his conviction for felony-vehicle flight was not a crime of violence. See IND. CODE
§ 35-44-3-3(b)(1)(A) (2004). The district court delayed sentencing while the Supreme Court
heard arguments in Sykes v. United States, 131 S. Ct. 2267 (2011), a case concerning the exact
Indiana statute at issue. After the Supreme Court ruled that it was a crime of violence, id. at
2277, Minniefield withdrew his objection to his career-offender classification.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.